Citation Nr: 0429176	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-01 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for hydradenitis with 
sebaceous cysts on the chest and back, secondary to acne with 
seborrhea and comedones, currently 10 percent disabling.  

2.  Entitlement to compensation for residuals of a 
Staphylococcal infection in the groin under the provisions of 
38 U.S.C.A. § 1151, pursuant to hospitalization at a 
Department of Veterans Affairs facility in February 2000.  

3.  Entitlement to compensation for swelling of the right arm 
and hand under the provisions of 38 U.S.C.A. § 1151, pursuant 
to hospitalization at a Department of Veterans Affairs 
facility in February 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1942 to May 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA).  That law enhanced VA's duty 
to notify a claimant of the information and evidence 
necessary to establish entitlement to the benefit sought and 
also enhanced VA's duty to assist a claimant in obtaining 
necessary evidence.  Further, subsequent decisions of the 
United States Court of Appeals for Veterans Claims (Court) 
have clarified the manner in which VA must implement that 
law.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Although the November 2002 statement of the case provided the 
veteran with the text of the revised regulations promulgated 
by VA to implement the VCAA, review of the claims file does 
not disclose that he has been furnished notice that meets the 
requirements of the VCAA and the decisions of the Court.  
Accordingly, a Remand is required to cure this defect of due 
process.  

In addition, in August 2002, VA revised the criteria for 
evaluating skin disabilities.  the record does not indicate 
that the RO has evaluated the veteran's service-connected 
disability under the revised rating criteria, nor has he been 
provided with the rating criteria themselves to permit him to 
present cogent argument on appeal.  A Remand is also required 
to correct this procedural defect.  

Further, in light of the veteran's contentions and the 
available medical evidence, the Board believes that an 
examination is needed to evaluate his right arm and groin to 
determine what residuals of the findings noted during the 
February 2000 VA hospitalization, if any, remain.  

Finally, considering the fact that the skin examination that 
was afforded the veteran in conjunction with his increased 
rating claim is now more than 4 years old, the Board believes 
that a current evaluation of the service-connected skin 
disability is needed.  

Accordingly, this case is REMANDED to the RO for the 
following additional actions:  

1.  The RO should provide the veteran 
with notice as to the specific 
information and evidence that is 
necessary to establish entitlement to 
each of the claimed benefits.  The notice 
must specify which evidence VA will 
obtain and which evidence the veteran 
bears responsibility for submission.  The 
veteran should be requested to submit all 
evidence in his possession that is 
pertinent to his claims.  The RO should 
assist the veteran in obtaining any 
additional evidence identified by him and 
should conduct any additional development 
of the record indicated by information or 
evidence that is received.  

2.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for his service-connected 
skin disability and for the disabilities 
claimed pursuant to 38 U.S.C.A. § 1151 
since July 2000.  With any needed signed 
releases, the RO should request copies of 
the records of any treatment identified 
by the veteran.  All records so obtained 
should be associated with the claims 
file.  

3.  The RO should then schedule the 
veteran for a skin examination.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  All 
indicated special tests should be 
completed.  The examiner's report should 
set forth in detail all current 
complaints, clinical findings, and 
diagnoses relevant to the veteran's 
service-connected hydradenitis of the 
chest and back, commenting on the 
frequency, severity, and disabling nature 
of any flare-ups of the disability.  The 
report should describe the service-
connected disability in detail, noting, 
in particular, the severity of any 
disfigurement and the total surface area 
of any scarring.  The examiner should 
also examine the veteran's groin wound 
and his right arm and describe any 
current residuals of a Staph infection 
noted during a February 2000 VA 
hospitalization and any residuals of an 
IV placed in the veteran's right arm 
during that or any subsequent 
hospitalization.  If the examiner 
determines that a specialist's 
examination is needed to evaluate any 
such residuals properly (e.g., a 
neurologist to evaluate aggravation of 
non-service-connected carpal tunnel 
syndrome), the RO should schedule such an 
examination.  All opinions should be 
supported by adequate rationale.  

4.  Upon completion of the requested 
development of the record and after 
ensuring that all provisions of the VCAA 
have been fully complied with, the RO 
should again consider the veteran's 
claims, in particular evaluating his 
service-connected skin disability under 
both the old and revised rating criteria.  
If any action taken remains adverse to 
the veteran, he and his accredited 
representative should be provided with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



